DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments pertaining to claim limitations interpreted under 35 U.S.C. 112(f) filed 07/15/2022 have been fully considered but they are not persuasive.
Applicant argues that “processing tool,” “actuator,” and “automated material handling system” are well-known terms of art which connote clear and definite structures as would be understood by persons of ordinary skill in the art in the context of the present disclosure.
After further consideration, the Examiner has determined that “tool” is not a nonce term, and the limitation “processing tool” is no longer interpreted as invoking 35 U.S.C. 112(f).
Regarding the limitations “actuator” and “automated material handling system,” the Examiner disagrees that the terms connote clear and definite structure within the art, and further notes that Applicant has not presented any evidence supporting the statement.  Furthermore, the term “system” has been cited by the MPEP as a non-structural generic placeholder (or nonce term) (MPEP 2181(1)(A)), as is modified by the function of “handling.”  The term “actuator” is defined as “a mechanical device for moving or controlling something” (merriam-webster.com).  Thus, the term is understood to be a moving or controlling mechanism, where “mechanism” is also a nonce term that is modified by function.
Applicant’s arguments filed 07/15/2022 with respect to the rejections of claims 1-4, 7 9, 12, 15-18, and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration, a new grounds of rejection is made in view of newly found art and is presented in detail below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuator” and “automated material handling system.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly amended Claims 1 and 10 recite that the robot is “configured to move a die vessel between the internal processing port location and a port of a semiconductor processing tool” and is “configured to move each of the unfinished dies from a respective receptacle to the port of the semiconductor processing tool.”  As understood by Applicant’s Specification (Par. 0036 and 0038), the cited limitations claim different embodiments of Applicant’s disclosed invention which have not been disclosed as being mutually coexisting.  Thus, the combined limitations have been determined to be New Matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the semiconductor processing tool.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 20 recite the limitation “the force value.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 20 recites the limitation “the threshold value.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4 are rejected under 35 U.S.C. 102(3) as being unpatentable over Sanekata (US 10,895,595) in view of Arakawa et al. (US 5,870,820).
Sanekata discloses;
Claim 1. A system, comprising: a die vessel (200); a processing port (A1 and A2) with an internal processing port location (location of 200 in A2) and an external processing port location (location of 200 in A1); a robot (15) configured to move a die vessel between the internal processing port location and a port (pass-through into A3) of a semiconductor processing tool (A3); and an actuator (11A) configured to move the die vessel between the internal processing port location and the external processing port location, wherein the die vessel comprises a plurality of receptacles (locations on 200 for respective 90), each of the plurality of receptacles configured to hold an unfinished die therein (Col. 1-8 and Fig. 1-2). 
Claim 2. The system of claim 1, wherein the external processing port location is beyond a work envelope of the robot (Fig. 2).  
Claim 3. The system of claim 1, wherein the robot includes a work envelope that spans the tool port to the internal processing port location (Fig. 2).  
Claim 4. The system of claim 1, wherein the actuator is configured to move the die vessel as part of a die vessel container (A1) that includes multiple die vessels (Fig. 2).  
Sanekata further discloses a different robot (13) configured to move each of the unfinished dies from a respective receptacle to the port of the semiconductor processing tool (Col. 8 and Fig. 2).
Sanekata does not recite the same robot is configured to move a die vessel and each of the unfinished dies.
However, Arakawa discloses a system comprising a die vessel (4) for holding dies (IC), and a robot (6) configured to move the die vessel (by means of 8), and further teaches the same robot is configured to move the die (by means of 7) (Col. 1, Ln. 35-43, and Fig. 24).
Therefore, in view of Arakawa’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Sanekata’s disclosure of two robots configured to move die vessels and dies to be a single robot for moving die vessels and dies to simplify the system.

Claim 6 is rejected under 35 U.S.C. 102(3) as being unpatentable over Sanekata in view of Arakawa, and further in view of Murata et al. (US 5,772,038).
Claim 6. Sanekata does not recited the die vessel comprises a metal.  
	However, Murata discloses a tray (1) for holding a plurality of die, and further teaches the tray could be made from metal to give the required shape (Col. 4, Ln. 47-51, and Fig. 1).
Therefore, in view of Murata’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Sanekata’s tray to be made of metal to easily obtain the required shape.

Claim 7 is rejected under 35 U.S.C. 102(3) as being unpatentable over Sanekata and Arakawa, and further in view of Kesil (US 2016/0332301).
Claim 7. Sanekata does not recite the robot comprises a six axis transfer robotic arm having six degrees of freedom for movement. 
	However, Kesil disclose a robot (24) for handling flat objects, and further teaches the robot is a six axis transfer robotic arm having six degrees of freedom to allow any translator and rotational movements (Par. 0020 and Fig. 1-2).
Therefore, in view of Kesil’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Sanekata’s robot to include a robot having a six axis transfer robotic arm having six degrees of freedom to allow any translator and rotational movements.

Claim 8 is rejected under 35 U.S.C. 102(3) as being unpatentable over Sanekata, Arakawa, and Kesil, and further in view of Murata.
Claim 8. Sanekata does not recite the die vessel comprises a plastic.  
	However, Murata discloses a tray (1) for holding a plurality of die, and further teaches the tray could be made from plastic by means of an injection mold (Col. 1, Ln. 31-32, and Fig. 1).
Therefore, in view of Murata’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Sanekata’s tray to be made of plastic so that complex tray shapes could be easily and repeatably formed by means of injection mold. 

Claims 15-17 and 20 are rejected under 35 U.S.C. 102(3) as being unpatentable over Sanekata in view of Kesil.
Sanekata discloses;
Claim 15. A method, comprising: moving a die vessel (200) between an external processing port (location of 200 in A1) and an internal processing port (location of 200 in A2) using an actuator (11A), wherein the die vessel comprises a plurality of receptacles (locations on 200 for respective 90), each of the plurality of receptacles configured to hold an unfinished die therein; when the die vessel is located at the internal processing port location, using a robot (13) to move each of the unfinished dies from a respective receptacle to a port (pass-through into A3) of the semiconductor processing tool (Col. 1-8 and Fig. 1-2). 
	Sanekata does not recite;
Claim 15.  The robot comprises a six axis transfer robotic arm having six degrees of freedom for movement.  
Claim 16. The method of claim 15, further comprising: determining a force value exerted by the actuator in response to moving the die vessel; and ceasing movement of the die vessel in response to the force value passing a threshold value.  
Claim 17. The method of claim 16, further comprising: removing the die vessel from the actuator in response to the force value passing the threshold value.  
Claim 20. The method of claim 16, further comprising: removing the die vessel from a die vessel container while on the internal processing port and in response to the force value not passing the threshold value.  
However, Kesil disclose a robot (24) for handling flat objects, and further teaches the robot is a six axis transfer robotic arm having six degrees of freedom to allow any translator and rotational movements (Par. 0020 and Fig. 1-2).
Therefore, in view of Kesil’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Sanekata’s robot to include a robot having a six axis transfer robotic arm having six degrees of freedom to allow any translator and rotational movements.
	Determining a force value and a threshold value is within the capabilities of one of ordinary skill in the art, and it would have been obvious to one of ordinary skill in the art to cease movement of a structure or remove a structure based the threshold value to avoid damage to the structure or system.

Claim 18 is rejected under 35 U.S.C. 102(3) as being unpatentable over Sanekata and Kesil, and further in view of Fukazawa et al. (US 2007/0292256).
Claim 18. Sanekata does not recite moving the die vessel between the external processing port and an automated material handling system.  
	However, Fukazawa disclose a method of moving a die vessel (1M) which includes an external processing port (shelf of CA), and further teaches moving the die vessel between the external processing port and an automated material handling system (10) (Par. 0018-0051 and Fig. 1A and 1B).
Therefore, in view of Fukazawa’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Sanekata’s system to include an automated material handling system to provide an automated die vessel feed to the system.

Allowable Subject Matter
Claims 9 and 11-14 are allowed.
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652